Citation Nr: 0007168	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left ovary and 
fallopian tube removal as secondary to service connected 
uterine fibroid tumors with subsequent total abdominal 
hysterectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1974 to August 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of March 1999 from the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for a left ovarian and fallopian tube removal as secondary to 
the service connected fibroid tumors with subsequent total 
abdominal hysterectomy.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 16, 1999, at 
which time she testified with respect to the claim now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

The veteran has also asserted that service connection for the 
left ovarian pathology which resulted in its excision should 
be considered on a direct basis, both in a letter submitted 
in November 1998 and on the occasion of her hearing in 
November 1999.  This matter is referred to the RO for further 
development and consideration of this issue on a direct 
basis. 
 

FINDINGS OF FACT

1.  No medical evidence has been submitted to show that any 
left ovarian disorder is related to a service-connected 
disorder, including service connected uterine fibroid tumors 
with subsequent total abdominal hysterectomy. 

2.  The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim for service connection left ovarian and fallopian tube 
removal as secondary to the service connected uterine fibroid 
tumors with subsequent total abdominal hysterectomy is 
plausible.

CONCLUSION OF LAW

The claim for service connection for a left ovary and 
fallopian tube removal as secondary to service connected 
uterine fibroid tumors with subsequent total abdominal 
hysterectomy is not well grounded.  38 U.S.C.A. § 5107 (a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that she is entitled to service 
connection for a left ovarian disability which resulted in 
removal of the left ovary and fallopian tube, as secondary to 
her service connected gynecological disorders, consisting of 
uterine fibroid tumors and subsequent total hysterectomy.  

Service medical records reveal a lengthy record of treatment 
for gynecological problems.  These included a September 1978 
record that diagnosed acute and chronic pelvic inflammatory 
disease.  She underwent a removal of right fallopian tube in 
1985 at a civilian hospital, as recorded in an undated record 
of medical history, and elsewhere in the service medical 
records.  In April 1988, she was shown to have a left tubal 
occlusion, with right tube said to have been removed due to 
excess scar tissue, with both ovaries present.  In February 
1991, the veteran was found to have an enlarged uterus, and 
was diagnosed, rule out fibroidous uterus.  She underwent 
treatment and diagnostic testing in October 1991 for 
complaints of heavy menses and right lower quadrant pain and 
was assessed with fibroid uterus.  A pelvic sonogram done in 
November 1991 demonstrated a greatly enlarged heterogenous 
uterus, adnexa were difficult to visualize.  In November 
1992, she underwent a series of procedures for her uterine 
pathology, including multiple myomectomies, with excision of 
multiple larger fibroids achieved and was eventually 
diagnosed with uterine leiomyomata.  The narrative summary 
from the November 1992 multiple procedures included a history 
of the veteran being placed on Lupron since December 1991 for 
a 20 weeks sized uterus with multiple fibroids.  She was also 
diagnosed with female pelvic peritoneal adhesions in November 
1992.  A pelvic ultrasound done in January 1994 diagnosed an 
enlarged heterogenous uterus, most consistent with 
leiomyomatosis and noted as follows: 1. More significant 
uterine neoplasm cannot be excluded with ultrasound and 2. 
Functional cyst, left ovary.  

The report from an October 1994 VA examination noted the 
lengthy gynecological history, including chronic pelvic 
inflammatory disease (PID), possibly secondary to a Dalkon 
Shield, and a previous right salpingectomy said to have 
occurred in 1984 for chronic PID.  Her left ovary and tube 
were notably intact.  A history of uterine fibroids with 
myomectomy in 1992 with removal of multiple fibroids was 
noted.  She was also noted to be on Lupron for two years for 
fibroids.  Pelvic examination revealed the uterus to be 
multinodular and enlarged to 10 to 12 weeks, with no adnexal 
masses noted, although difficult to evaluate due to the 
enlarged uterus.   The impression was past history of chronic 
PID with infertility presumably secondary to tubal factors 
and uterine fibroids, of significant size despite 2 years of 
Lupron therapy.  

By rating decision of June 1995, the RO granted service 
connection for status-post multiple myomectomies with 
resection of submucosal fibroids and infertility.  

Department of Defense hospitalization records dated in 
October 1995, show that the veteran underwent a total 
abdominal hysterectomy and lysis of adhesions.  During the 
procedure, the left ovary was noted to be involved with some 
dense adhesions to the left pelvic sidewall.  The ovary 
appeared normal overall in size and shape.  Kelly clamps were 
used to clamp the round ligaments bilaterally.  These were 
transected and tied and noted to be hemostatic prior to their 
release.  The anastomic vessels between the uterus and left 
ovary were cross clamped, transected and tied.  No problems 
with the left ovary were subsequently reported.  The 
pathological report diagnosed fibroid uterus.

Additional Department of Defense treatment records, from 1995 
through 1998, included some treatment of gynecological 
complaints, and included the history of the total abdominal 
hysterectomy.  Significantly, records from March 1997 reveal 
findings of a 10-centimeter mass by pelvic ultrasound.  There 
is no opinion regarding whether the mass was related to the 
hysterectomy or to pathology that led to the hysterectomy.  
Other treatment records through 1998 fail to provide a link 
between the left ovarian pathology and the hysterectomy.

In May 1997, Department of Defense records indicate that the 
veteran was referred to a gyn-oncology clinic secondary to a 
10 x 12-centimeter septated pelvic mass which was found on 
routine examination.  Past gynecological history was 
significant for myomectomy many years ago for conservative 
management for fibroids, however she continued to have 
significant menorrhea and underwent a total abdominal 
hysterectomy.  She was assessed with a complex pelvic mass 
probably arising from her ovaries, and was scheduled for a 
laparotomy, bilateral salpingo-oophorectomy and possible 
staging.  She underwent a left oophorectomy and left 
ureterolysis for benign cystadenoma in June 1997.  Results 
from a June 1997 pathology report for benign serous cyst of 
ovary consisted of specimens labeled pelvic mass and cyst 
wall.  The report was interpreted as left ovary, excisional 
biopsy, serous cystadenoma and left ovary cyst. 

The report from an October 1997 VA examination recited the 
history of the right salpingectomy in 1984, the total 
abdominal hysterectomy for fibroids in 1995, and the left 
salpingo-oophorectomy in June 1997, secondary to a pelvic 
mass.  The veteran described the mass as a "ten pound 
tumor."  Upon examination, she was found to have no 
rectovaginal fistula, no urethrovaginal fistula, no rectocele 
or cystoceles.  Her uterus and adnexa on the left was absent.  
The diagnosis rendered included status post total abdominal 
hysterectomy; status post left salpingo-oophorectomy and 
status post right salpingectomy.  Otherwise the examination 
was normal.  

An addendum to the October 1997 VA examination included a 
records review, and forwarded the opinion that the veteran's 
salpingo-oophorectomy with subsequent diagnosis of serous 
cystadenoma, is not related to the previous diagnosis of 
uterine fibroids and the previous hysterectomy.

On the occasion of her aforementioned hearing held in 
November 1999, the veteran testified that she believed the 
condition that resulted in the removal of her left ovary and 
fallopian tube was the same condition that resulted in her 
hysterectomy.  In this regard, the veteran stated that the 
left ovary was abnormal at the time that she underwent the 
hysterectomy but it was not removed at that time and the 
problem just became more severe two years after her 
hysterectomy.  

Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Secondary service connection may be granted where a service 
connected disorder causes or aggravates another disorder.  
38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  

Significantly, to establish a well-grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134 (1994).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well-grounded.  King v. Brown, 5 Vet App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well-grounded.  Grottveit v. Brown, 5 Vet App. 
91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Upon review of the evidence, the Board finds that the claim 
for service connection for a left ovary and fallopian tube 
removal as secondary to service connected uterine fibroid 
tumors with subsequent total abdominal hysterectomy is not 
well grounded.  There is no medical evidence of record that 
establishes a link between her left ovarian disorder and any 
service connected gynecological disorder.  The opinion from 
the examiner at the time of the October 1997 VA examination 
specifically indicated that a connection could not be made 
between the service connected uterine fibroids with 
hysterectomy and the left salpingo-oophorectomy.  While the 
veteran has asserted in her hearing testimony that there is a 
causal relationship between her nonservice connected left 
ovarian pathology and service connected uterine fibroids, 
this lay assertion does not constitute competent evidence 
sufficient to render a claim well-grounded.  See Grottveit, 
Espirutu, Supra.  Because no medical evidence has been 
submitted showing a link between the left salpingo-
oophorectomy and her service connected uterine fibroids and 
subsequent hysterectomy, this claim for service connection on 
a secondary basis is not well grounded.

As the veteran has not submitted a well grounded claim in 
this matter, there is no duty to assist. 

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his or her application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make her claim 
well grounded.  See also Epps v. 
Brown, 9 Vet. App. 341 (1996).  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Service connection for a left ovary and fallopian tube 
removal as secondary to service connected uterine fibroid 
tumors with subsequent total abdominal hysterectomy is denied 
on the basis that the claim is not well grounded.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

